DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response filed on 6/13/22 along with an AFCP Request on 6/16/22 were considered.  Claims 1-9, 16-20, and 22-27, as amended, were considered.  Claims 10-15 and 21 were cancelled.


Allowable Subject Matter
Claims 1-9, 16-20, and 22-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is allowable for the same reasons discussed in the Office action dated 2/11/22.  As per claims 1 and 22, responsive to the interview held on 3/10/22, applicant has amended claim 1 to mirror claim 16 in subject matter, thus claim 1 is allowable for similar reasons over prior art.  Likewise, new claim 22 also mirror claims 16’s allowable subject matter.  The remaining claims are allowable due to dependency on one of claims 1, 16, or 22.  With respect to claims 16-20, as previously noted in prior Office actions, note that paragraph 139 of the specification explicitly excludes signals per se from the scope of the claimed one or more computer storage media.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495